TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00542-CV



                                   Prince M. Kaikai, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-15-005611, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on September 14,

2016. On September 20, we notified appellant that no clerk’s record had been filed due to his failure

to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by September 30. Further, the notice advised appellant that his failure to

comply with this request could result in the dismissal of the appeal for want of prosecution. To date,

appellant has not filed a status report or otherwise responded to this Court’s notice, and the clerk’s

record has not been filed.

               If a trial court clerk fails to file the clerk’s record due to an appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established that he is

entitled to proceed without payment of costs. See id. R. 20.1 (providing procedure for establishing

indigence on appeal). Because appellant has failed to pay or make arrangements to pay the clerk’s

fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution. See id.

R. 42.3(b).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: October 12, 2016




                                                2